Per Curiam.
Respondents brought this action to recover under a clause in a building contract providing for recovery against appellants in case respondents should be compelled to pay any sum in “discharging any lien on said premises made obligatory in consequence of said contractors’ default.” Issue being taken upon the complaint alleging payments because of such default, trial was had, resulting in judgment against appellants in the sum of $500, from which they appeal.
The errors assigned are, the overruling of a demurrer to the complaint, errors in the admission of evidence, in rendering judgment for respondents, and in denying a motion for a new trial. We find no such demurrer in the record, and hence cannot review the complaint upon that assignment. Upon the trial the court below made findings of fact and conclusions of law, upon which judgment was entered. The only exception appearing to these findings is at the conclusion thereof, “to all of which the defendants except, and their exceptions are allowed.” These are general exceptions and it has been the rule of this court, ever since its first announcement in Hannegan v. Roth, 12 Wash. 65, 40 Pac. 636, that such exceptions are not available for any purpose, and that the only question reviewable by this court in such cases is, do the findings support the judgment. Fender v. McDonald, 54 Wash. 130, 102 Pac. 1026, where the cases so holding are collected and cited. The findings before us are ample to support the judgment, and the exceptions to the judgment must be overruled.
Since no adequate exceptions have been taken to the findings, the alleged errors in the admission of evidence cannot be reviewed, the findings being taken as correct and justified by proper evidence. For the same reasons the ruling upon the motion for a new trial is not reviewable here, such motion, while containing all the statutory grounds, being based upon the records and evidence taken at the trial and no adequate or proper exception preserved.
The judgment is therefore affirmed.